       Case 2:19-cv-00545-DMC Document 28 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KAREEM J. HOWELL,                                     Case No. 2:19-cv-00545 DMC
12
                                            Plaintiff, ORDER
13
                    v.
14

15   L. MARTINEZ, et al. ,
16                                       Defendants.
17

18         The Court has read and reviewed the Defendants’ third request to modify the discovery and

19   scheduling order. Good cause appearing, the Court grants the motion. The Court will disregard

20   the second request to modify the discovery and scheduling order filed by Defendants (ECF No.

21   24), and grant this request (ECF No. 27) granting Defendants up to and including December 4,

22   2020 to conduct Plaintiff’s deposition in this matter and until February 17, 2021 to file a

23   dispositive motion.

24         IT IS SO ORDERED.

25   Dated: October 30, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
                                                                      [Proposed] Order (2:19-cv-00545 DMC)
